Financial Data AT&T Inc. Consolidated Statements of Income Dollars in millions except per share amounts Unaudited Three Months Ended 3/31/2010 3/31/2009 % Chg Operating Revenues Wireless service $ $ % Voice -12.0 % Data % Directory -16.7 % Other -8.4 % Total Operating Revenues % Operating Expenses Cost of services and sales (exclusive of depreciation and amortization shown separately below) % Selling, general and administrative -3.5 % Depreciation and amortization -1.2 % Total Operating Expenses -0.8 % Operating Income % Interest Expense -9.7 % Equity in Net Income of Affiliates % Other Income (Expense) - Net ) ) -46.7 % Income Before Income Taxes % Income Taxes % Net Income -20.0 % Less: Net Income Attributable to Noncontrolling Interest ) ) -16.0 % Net Income Attributable to AT&T $ $ -20.8 % Basic Earnings Per Share Attributable to AT&T $ $ -20.8 % Weighted Average Common Shares Outstanding (000,000) % Diluted Earnings Per Share Attributable to AT&T $ $ -20.8 % Weighted Average Common Shares Outstanding with Dilution (000,000) % Financial Data AT&T Inc. Statements of Segment Income Dollars in millions Unaudited Three Months Ended Wireless 3/31/2010 3/31/2009 % Chg Segment Operating Revenues Service $ $ % Equipment -12.2 % Total Segment Operating Revenues % Segment Operating Expenses Operations and support % Depreciation and amortization % Total Segment Operating Expenses % Segment Operating Income % Equity in Net Income of Affiliates 13 - - Segment Income $ $ % Segment Operating Income Margin % % Wireline Segment Operating Revenues Voice $ $ -12.0 % Data % Other -4.8 % Total Segment Operating Revenues -4.6 % Segment Operating Expenses Operations and support -2.9 % Depreciation and amortization -2.4 % Total Segment Operating Expenses -2.8 % Segment Operating Income -16.9 % Equity in Net Income of Affiliates 5 3 % Segment Income $ $ -16.7 % Segment Operating Income Margin % % Advertising Solutions Segment Operating Revenues $ $ -16.7 % Segment Operating Expenses Operations and support -6.4 % Depreciation and amortization -21.6 % Total Segment Operating Expenses -9.4 % Segment Income $ $ -35.2 % Segment Income Margin % % Other Segment Operating Revenues $ $ -10.2 % Segment Operating Expenses -16.5
